Exhibit 10.2

AKCEA THERAPEUTICS, INC.

May 18, 2020

Michael Price

Chief Financial Officer

Akcea Therapeutics, Inc.

22 Boston Wharf Road, 9th Floor

Boston, MA 02210

Re: Severance and Equity Award Vesting Acceleration

Dear Michael:

We are pleased to inform you that the Compensation Committee of the Board of
Directors of Akcea Therapeutics, Inc. (the “Company”) has approved severance and
vesting acceleration terms for you, which are described in this letter agreement
(the “Agreement”). This Agreement will supersede and replace any prior
agreements providing for severance benefits by and between you and the Company.

The vesting acceleration described in Section 2 below will apply to the
following equity awards (collectively, the “Equity Awards”):

 

  •  

your outstanding compensatory equity awards granted to you prior to the date
hereof under the 2015 Equity Incentive Plan, as amended (the “2015 Plan”) that
are subject to a time-based vesting schedule; and

 

  •  

unless otherwise expressly provided by the Company at the time of grant, any
future compensatory equity awards covering Company common stock, including
awards of stock options, restricted stock, restricted stock units or other types
of equity awards, as applicable, that the Company may grant to you in the future
and that are subject to a time-based vesting schedule.

Capitalized terms used in this Agreement and not defined herein will have the
meanings set forth in the applicable equity incentive plan. This Agreement
amends the terms of the Equity Awards that have previously been granted to you
and are currently outstanding. For purposes of clarity, any compensatory equity
awards that are subject to performance-based vesting will not be “Equity Awards”
hereunder and will only vest, if at all, in accordance with the terms of the
applicable Plan and award agreement.

1. Severance. If you experience a Qualifying Termination (as defined below),
then, provided you timely comply with the conditions described in Section 3:

(a) the Company will pay you an amount equal to your then current base salary
(disregarding for this purpose, any reduction of your base salary that results
in a termination of your employment for Good Reason) payable during the
applicable



--------------------------------------------------------------------------------

Severance Period (less payroll deductions and withholdings), payable in a single
lump-sum within 60 days after the date of your Qualifying Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, such payment will be made in the second calendar year;

(b) if you timely elect to continue coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay
your COBRA premiums, and any applicable Company COBRA premiums, necessary to
continue your then-current coverage until the earliest of (A) the end of the
applicable Severance Period, (B) the expiration of your eligibility for the
continuation coverage under COBRA and (C) the date you become eligible to enroll
in a health insurance plan offered by another employer or entity. You agree to
immediately notify the Company in writing of any such enrollment or eligibility
for enrollment and the Company’s obligation to pay any COBRA premiums will
immediately cease. Notwithstanding the foregoing, if the Company determines, in
its sole discretion, that it cannot provide the foregoing benefit without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide you with a taxable monthly amount
(which amount will be based on the premium for the first month of COBRA coverage
hereunder), which payments will be made regardless of whether you elect COBRA
continuation coverage. If the Company elects to make such payments in lieu of
paying such COBRA premiums, the payments will end on the earliest of the dates
specified above; and

(c) if such Qualifying Termination occurs during the Change in Control Period,
then the lump-sum payment described in (a) above will also include an amount
equal to your target annual cash performance bonus for the year of termination
multiplied by a fraction, the denominator of which will be 12 and the numerator
of which will be the number of months in the applicable Severance Period.

2. Equity Award Vesting Acceleration.

(a) If, in connection with a Change in Control, (x) an Equity Award is assumed
or continued by the successor or acquiror entity in such Change in Control or
such Equity Award is substituted for a similar award of the successor or
acquiror entity, and (y) you experience a Qualifying Termination within the
Change in Control Period, then, provided you timely comply with the conditions
described in Section 3 below, you will become vested, effective as of the date
that is 60 days following the date of such Qualifying Termination (or, if later,
the effective date of such Change in Control) with respect to 100 percent of any
then unvested portion of any applicable Equity Award.

(b) If, in connection with a Change in Control, an Equity Award will terminate
and will not be so assumed or continued by the successor or acquiror entity in
such Change in Control or substituted for a similar award of the successor or
acquiror entity, then, you will become vested, with respect to 100 percent of
any then unvested portion of any applicable Equity Award, effective immediately
prior to, but subject to the consummation of such Change in Control.

 

2



--------------------------------------------------------------------------------

3. Conditions to Receipt of Severance and Equity Award Vesting Acceleration. In
order to receive the severance and Equity Award vesting acceleration described
in Sections 1 and 2(a), above, you must sign a separation agreement containing,
among other provisions, a general release of claims in favor of the Company and
related persons and entities, confidentiality, return of property and
non-disparagement, in each case in a form and manner satisfactory to the Company
(the “Separation Agreement and Release”) and the Separation Agreement and
Release must become irrevocable, all within 60 days after your Qualifying
Termination. In order to effect the provisions of this Section 3, any
termination or forfeiture of any unvested Equity Awards eligible for
acceleration of vesting pursuant to Section 2(a) above that otherwise would have
occurred on or within 60 days after your Qualifying Termination will be delayed
until the 60th day after the date of your Qualifying Termination (but, in the
case of any stock option, not later than the expiration date of such stock
option specified in the applicable option agreement) and will only occur to the
extent such equity awards do not vest pursuant to Section 2(a) above and, for
purposes of clarity, no additional vesting of any Equity Award will occur during
such 60 day period.

4. Restrictive Covenants. In consideration of the benefits under this Agreement,
you will sign Company’s Employee Confidential Information, Inventions
Assignment, Non-Competition and Non-Solicitation Agreement.

5. Certain Definitions. For purposes of this Agreement, the following terms have
the following meanings:

(a) “Cause” means: (i) any material breach of this Agreement or any other
written agreement between you and the Company, if such breach causes material
harm to the Company or reasonably threatens to cause such harm; (ii) any
material failure to comply with the Company’s written policies or rules, as they
may be in effect from time to time during your employment, if such failure
causes material harm to the Company, and to the extent it is curable by you, is
not cured within 30 days after written notice thereof is given to you by the
Company; (iii) commission, conviction of, or a plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any State; (iv) any willful,
intentional or grossly negligent act having the effect of materially injuring
(whether financially or otherwise) the business or reputation of the Company,
which to the extent it is curable by you, is not cured within 30 days after
written notice thereof is given to you by the Company; or (v) willful misconduct
with respect to any of your material duties or obligations under this Agreement,
which, to the extent it is curable is not cured within 30 days after written
notice thereof is given to you by the Company.

(b) “Change in Control” means the sale of all or substantially all the assets of
the Company; any merger, consolidation or acquisition of the Company with, by or
into another corporation, entity or person; or any change in the ownership of
more than 50% of the voting capital stock of the Company in one or more related
transactions, provided, none of the following events will be a Change in
Control: (1) acquisitions of capital stock directly from the Company for cash,
whether in a public or private offering, (2) distributions of capital stock by
the Company’s stockholders, (3) acquisitions of capital stock by or from any
employee benefit plan or related trust, or (4) a merger the sole purpose of
which is to change the Company’s name and/or state of incorporation.

 

3



--------------------------------------------------------------------------------

(c) “Change in Control Period” means the period commencing on the effective date
of a Change of Control and ending 12 months following such date.

(d) “Good Reason” means the occurrence of any of the following events without
your consent; provided, that any resignation by you due to any of the following
conditions will only be deemed for Good Reason if: (i) you give the Company
written notice of the intent to terminate for Good Reason within 90 days
following the first occurrence of the condition(s) that you believe constitutes
Good Reason, which notice will describe such condition(s); (ii) the Company
fails to remedy, if remediable, such condition(s) within 30 days following
receipt of your written notice (the “Cure Period”) of such condition(s) from
you; and (iii) you actually resign your employment within the first 15 days
after expiration of the Cure Period: (a) a material reduction by the Company of
your base salary as in effect immediately prior to the reduction; (b) a material
reduction by the Company of your annual bonus target as in effect immediately
prior to the reduction, provided a compensation plan change that affects
similarly all employees at similar levels will not constitute Good Reason; (c) a
material reduction in your authority, duties or responsibilities, provided a
change in job title or reporting relationship without a reduction in your base
salary or annual bonus target will not constitute Good Reason; or (d) relocation
of the offices at which you are required to work to a location that would
increase your one-way commute by more than 40 miles; provided, that a relocation
to Boston, MA to work in the Company’s Boston office will not constitute Good
Reason. Your death or disability will not constitute a without Cause termination
or Good Reason resignation under this Agreement.

(e) “Qualifying Termination” means a termination of your Continuous Service (as
defined in the 2015 Plan) either (x) by the Company without Cause or (y) by you
with Good Reason. Termination of Continuous Service due to your death or
Disability (as defined in the 2015 Plan) will not constitute a Qualifying
Termination. For clarity, if you terminate your employment without Good Reason,
and the Company unilaterally accelerates your date of termination in connection
therewith, such acceleration will not result in a termination by the Company
without Cause or a Qualifying Termination hereunder.

(f) “Severance Period” means 12 months, provided that the Severance Period will
instead be 18 months to the extent that a Qualifying Termination occurs during
the Change in Control period.

6. Section 409A. The payments and benefits under this Agreement are intended to
qualify for an exemption from application of Section 409A of the Code
(“Section 409A”) or comply with its requirements to the extent necessary to
avoid adverse personal tax consequences under Section 409A, and any ambiguities
herein will be interpreted accordingly. To the extent that any payment or
benefit described in this Agreement constitutes “non-qualified deferred
compensation” under Section 409A, and to the extent that such payment or benefit
is payable upon the termination of your

 

4



--------------------------------------------------------------------------------

employment, then such payments or benefits will be payable only upon your
“separation from service.” The determination of whether and when a separation
from service has occurred will be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h). Notwithstanding anything in
this Agreement to the contrary, if at the time of your separation from service,
the Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment will not
be payable and such benefit will not be provided until the date that is the
earlier of (A) six months and one day after your separation from service,
(B) your death, or (C) such earlier date as permitted under Section 409A without
imposition of adverse taxation. If any such delayed cash payment is otherwise
payable on an installment basis, the first payment will include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments will be payable in accordance with their original schedule. The
Company makes no representation or warranty and will have no liability to you or
any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A but do not satisfy an
exemption from, or the conditions of, Section 409A.

7. Parachute Payments. If any payment or benefit you would receive from the
Company or otherwise in connection with a Change in Control or other similar
transaction (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment (a “Payment”) will be equal to the Reduced
Amount. The “Reduced Amount” will be either (x) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction will occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for you. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, will be modified so as to avoid
the imposition of

 

5



--------------------------------------------------------------------------------

taxes pursuant to Section 409A of the Code as follows: (A) as a first priority,
the modification will preserve to the greatest extent possible, the greatest
economic benefit for you as determined on an after-tax basis; (B) as a second
priority, Payments that are contingent on future events (e.g., being terminated
without cause), will be reduced (or eliminated) before Payments that are not
contingent on future events; and (C) as a third priority, Payments that are
“deferred compensation” within the meaning of Section 409A of the Code will be
reduced (or eliminated) before Payments that are not deferred compensation
within the meaning of Section 409A of the Code.

Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment will perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company will appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company will use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within 15 calendar days after the date on which your right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by you or
the Company) or such other time as requested by you or the Company.

If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you will promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section so that no portion of the remaining Payment is subject to the Excise
Tax. For the avoidance of doubt, if the Reduced Amount was determined pursuant
to clause (y) in the first paragraph of this Section, you will have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.

8. Miscellaneous. This Agreement sets forth the entire understanding between you
and the Company with respect to the subject matter hereto and supersedes all
prior oral and written agreements, promises and/or representations on that
subject. This Agreement is not an agreement of employment and will not confer
upon you any right to be retained by or in the employ of the Company and will
not interfere in any way with the right of the Company to terminate your
employment or service arrangement at any time or for any reason. This Agreement
will be binding upon any surviving entity resulting from a Change in Control of
the Company and upon any other person who is a successor by merger, acquisition,
consolidation or otherwise to the business formerly carried on by the Company
without regard to whether or not such person or entity actively assumes the
obligations hereunder. The terms of this Agreement, and any action arising
hereunder, will be governed by and construed in accordance with the domestic
laws of the Commonwealth of Massachusetts without giving effect to any choice of
law

 

6



--------------------------------------------------------------------------------

or conflict of law provision or rule (whether of the Commonwealth of
Massachusetts or other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Massachusetts and you
hereby expressly consent to the personal jurisdiction and venue of the state and
federal courts located in the Commonwealth of Massachusetts for any lawsuit
filed there against you by Company arising from or related to this Agreement.

 

7



--------------------------------------------------------------------------------

Except as provided herein, all terms and conditions of your Equity Awards and
any other written agreement between you and the Company remain in full force and
effect and are not amended by this Agreement.

Please countersign below to acknowledge your receipt of this Agreement and your
agreement to the terms described herein.

With best regards,

 

Akcea Therapeutics, Inc.

/s/ Damien McDevitt

Damien McDevitt, Ph.D.

Chief Executive Officer

 

Acknowledged and agreed:

/s/ Michael Price

Michael Price

 

8